internal_revenue_service uil index nos number release date cc dom it a plr-103508-99 date re form_8716 ein dear this is in response to a request filed on behalf of the above-named taxpayer regarding the late filing of a form_8716 election to have a tax_year other than a required tax_year the taxpayer has requested an extension of time for making such an election under authority contained in sec_301_9100-3 of the procedure and administration regulations the information submitted indicates that the taxpayer a partnership began business on date although taxpayer filed a return of tax for the short tax_year ending date taxpayer’s required_taxable_year under sec_706 of the internal_revenue_code code is march taxpayer intended to elect a tax_year other than its required tax_year under the provisions of sec_444 of the code the taxpayer’s form_8716 electing such a year was due on or before date but was not filed by that date however the information furnished shows that the taxpayer intended to make the election on a timely basis but that due to error or misunderstanding the election was not properly made the error was not due to any lack of due diligence or prompt action on the part of the taxpayer sec_1_444-3t of the temporary income_tax regulations provides among other requirements that form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the taxable_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election sec_301_9100-1 of the procedure and administration regulations set forth rules respecting the granting of extensions of time for making certain elections under these rules the commissioner in his or her discretion may grant a reasonable extension of time to make a regulatory election under subtitle a provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under sec_444 if the provisions of sec_301_9100-2 do not apply to the taxpayer’s situation as in the instant case the provisions of sec_301_9100-3 other extensions may apply sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 the standards applied are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government the information submitted and representations furnished by the taxpayer and its tax professionals establish that the taxpayer acted reasonably and in good_faith in respect of this matter furthermore we have determined that the granting of relief in this case will not prejudice the interests of the government within the intendment of sec_301_9100-3 accordingly the requirements of sec_301_9100-3 of the regulations for the granting of relief have been satisfied therefore the taxpayer is hereby granted an extension of time to file form_8716 so as to effect a first taxable_year ending date within days of the date of this letter the taxpayer must file the required form_8716 together with a copy of this letter_ruling with the service_center where its federal_income_tax return is filed this ruling is also conditioned on the taxpayer complying with sec_1_7519-1t of the temporary regulations which provides in relevant part that for each taxable_year that a partnership has an election under sec_444 in effect the partnership must i file a return as provided in sec_1 2t a and ii make any required_payment as provided in sec_1_7519-2t this ruling is limited to the filing of form_8716 except to the extent specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto a copy of this letter_ruling is being sent to the taxpayer’s district_director in accordance with the provisions of a power_of_attorney currently on file with this office copies of this letter_ruling are being sent to the taxpayer’s authorized representatives this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent by other taxpayers sincerely yours s irwin a leib assistant chief_counsel income_tax accounting by_______________________ irwin leib deputy assistant chief_counsel enclosures copy of this letter copy for sec_6110 purposes
